DETAILED ACTION

Status of Claims
Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 were previously pending and subject to a non-final office action mailed 05/04/2021. Claims 1, 18, & 21 were amended in a reply filed 07/30/2021. Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 07/30/2021 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive.

Regarding the previous 101 rejection, applicant initially argues, on pg. 9, that “the step of “publishing an updated version of the electronic ticket listing upon prompt by the seller, via a client device” adds significantly more than simply buying a ticket online. So, a computer system as claimed causes both client devices for a purchaser and for a seller to access the same information in a way that makes a server in the inline ticket exchange operate more efficiently and accurately than known in the prior art.”

Examiner respectfully disagrees, because a seller requesting a marketplace to provide an updated listing is a part of the judicial exception itself – that is, a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations) which falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Examiner notes that an example of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The 

Applicant next argues, on pg. 10, that “the claims do not recite a mental process, a method of organizing human activity, or a mathematical relationship, formula, or calculation” because “the claim limitations include “publishing an updated version of the electronic ticket listing upon prompt by a seller, via a client device” (i.e., not a human activity but a transaction performed by a machine). Therefore, the claims are directed to methods and systems beyond simply replacing human activity by a generic computer.”



Applicant next argues, on pg. 11, that “the subject matter of amended independent Claim 1 is integrated into a practical application” because “the claims provide a specific improvement over prior systems with the feature of “automatically facilitating, by the network-based computer system, purchase of an electronic ticket associated with the published electronic ticket listings on a client device associated with a purchaser, wherein the automatically facilitating comprising providing the published ticket listing to a graphic user interface in the client device for display to the purchaser.” This feature provides the technical practical application of an online ticket marketplace implemented by a network-based system (cf. Application, para. [0011]). Thus, the current disclosure provides a technical solution to this technical problem, namely, a system for facilitating online ticket purchases via “publishing an updated version of the electronic ticket listing upon prompt by a seller, via a client device.”



Regarding Applicant’s next argument, on pp. 11 – 12, concerning well-understood, routine, conventional elements as related to the Berkheimer Memo, Examiner respectfully refers Applicant to Examiner’s response, on pp. 4 – 6, to the substantially similar argument of the non-final rejection mailed 05/04/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 18, & 21 recite the limitation “a client device” in the last limitation. There is insufficient antecedent basis for this limitation in the claims. For example, “a client device” and “the client device” were previously introduced in the immediately preceding limitation, so it is unclear as to which client device “a client device” refers (i.e., another client device, or the same client device).

In addition, claims 3 – 4, 6 – 7, 12 – 14, 17, 19, & 22 – 24 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a plurality of ticket inventory entries,” “processing…the ticket inventory entries from at least two of the plurality of subscriber accounts,” “assigning… a seller priority level to each subscriber account of the plurality of subscriber accounts, the seller priority level based on one or more of: a number of …ticket listings associated with a given subscriber account of the plurality of subscriber accounts, a volume of …ticket sales associated with the given subscriber account of the plurality of subscriber accounts, commission generated by the given subscriber account of the plurality of subscriber accounts, and a subscription level paid for by the given subscriber account of the plurality of subscriber accounts,” “assigning… each ticket entry of the plurality of ticket entries to an event grouping of a plurality of event groupings based on the event of the plurality of events associated with the ticket entry,” “assigning… a timing priority to each event grouping of the plurality of event groupings, wherein the timing priority is based on at least one of: a time relative to an on-sale date for …tickets associated with the event of the plurality of events associated with the event grouping; and a time relative to an event time for the event of the plurality of 

	2A Prong 1: The limitations of “receiving… a plurality of ticket inventory entries,” “processing…the ticket inventory entries from at least two of the plurality of subscriber accounts,” “assigning… a seller priority level to each subscriber account of the plurality of subscriber accounts, the seller priority level based on one or more of: a number of …ticket listings associated with a given subscriber account of the plurality of subscriber accounts, a volume of …ticket sales associated with the given subscriber account of the plurality of subscriber accounts, commission generated by the given subscriber account of the plurality of subscriber accounts, and a subscription level paid for by the given subscriber account of the plurality of subscriber accounts,” “assigning… each ticket entry of the plurality of ticket entries to an event grouping of a plurality of event groupings based on the event of the plurality of events associated with the ticket entry,” “assigning… a timing priority to each event grouping of the plurality of event groupings, wherein the timing priority is based on at least one of: a time relative to an on-sale date for …tickets associated with the event of the plurality of events associated with the event grouping; and a time relative to an event time for the event of the plurality of events associated with the event grouping,” “prioritizing… the plurality of event groupings based on: the seller priority level of at least one subscriber account of the plurality of subscriber accounts associated with at least one ticket entry of the plurality 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “network-based computer system,” “client device,” “non-transitory computer-readable storage medium,” “non-transitory memory,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore, along with the limitations “processing, in parallel and electronically by one or more hardware processors” amount to a mere 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processing device,” “computing device,” “apparatus,” “memory,” and “computer-readable non-transitory media” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitations of “processing, in parallel and electronically by one or more hardware processors,” “providing the published electronic ticket listing to a graphic user interface in the client device for display,” and the stipulation that functions are performed “electronically by the network-based computer system,” amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and 

Dependent claims 3 – 4, 6 – 7, 12 – 14, 17, 19, & 22 – 24 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “network-based computer system” and “non-transitory computer-readable storage medium” in dependent claims is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “sellers,” “service provider,” and “ticket broker” in dependent claims are recited at a high level of generality and merely limits the field of use to the ticket sales industry. Claim 3 includes additional element of files uploaded by the one of the plurality of sellers into inboxes; this is again mere applying the abstract idea to a generic computer and is also well-understood and routine because it is still similar to transmitting data over a network. Therefore, claim 3 can be similarly analyzed as above. Claim 4 is mere instruction to implement the step 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/
Examiner, Art Unit 3628                                                                                                                                                                                              
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628